Citation Nr: 1215264	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO. 09-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a left shoulder disorder, for the period prior to July 2, 2009.

2. Entitlement to a disability rating in excess of 20 percent a left shoulder disorder (following a total shoulder arthroplasty), for the period from September 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from October 1978 until October 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a 20 percent disability rating for arthritis, left shoulder, postoperative with residual scar, effective December 13, 2007. 

In an August 2011 rating decision, the RO granted a 100 percent temporary total disability rating for the left shoulder disability, following total left shoulder arthroplasty. The RO granted a 100 percent rating for evaluation of postoperative left total shoulder arthroplasty with residual scar and history of arthritis, from July 2, 2009 until the end of August 2010, and then assigned a 20 percent disability rating from September 1, 2010.

The Veteran has not withdrawn his claim and is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Board will determine whether higher ratings are warranted for the left shoulder disorder during both the period before and the period after the temporary total rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Prior to July 2, 2009, the Veteran's left (minor) shoulder disorder was manifested by arthritis, with no more than limitation of motion above the shoulder level and pain without ankylosis. 


2. On July 2, 2009, the Veteran had a surgical replacement of the right shoulder.

3. From September 1, 2010, the Veteran's left (minor) shoulder disorder (following a total shoulder arthroplasty) was manifested by no more than limitation of motion above the shoulder level and pain without ankylosis. 


CONCLUSIONS OF LAW

1. For the period prior to July 2, 2009, the criteria for a disability rating in excess of 20 percent for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2011).

2. For the period from September 1, 2010, the criteria for a disability rating in excess of 20 percent for a left shoulder disorder (following a total shoulder arthroplasty) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5051, 5200, 5201, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, prior to the initial RO decision that is the subject of this appeal. Through that letter, VA informed the Veteran that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the February 2008 letter provided notice of the type of evidence necessary to establish an effective date for the disability on appeal. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent post service medical records provided by military medical facilities. The Board also notes that in his December 2008 substantive appeal statement the Veteran reported that he did not receive treatment from the National Naval Medical Center in Bethesda, Maryland. The Board would like to clarify for the Veteran's sake that the medical records reviewed for his claim include both his name and social security number in order to ensure that they are his records. The Veteran has not indicated that there exist any medical records relative to this claim that are not already in the claims file. The Veteran also received VA examinations that included medical opinions necessary for rating this claim, most recently in March 2011.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that there is any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims
 
The Veteran contends that during the periods prior to July 2, 2009 and from September 1, 2010, a disability rating in excess of 20 percent is warranted for his service-connected left shoulder disability. 

In the April 2008 rating decision, the RO rated the left shoulder disability under Diagnostic Code 5201 for limitation of motion of the arm. After the Veteran underwent a left shoulder replacement, by way of an August 2011 rating decision, the RO granted a 100 percent disability rating for the left shoulder disability for the period from July 2, 2009 (the date of the surgery) to the end of August 2010. The RO also returned the Veteran to a 20 percent disability rating from September 1, 2010, this time rating him under Diagnostic Code 5051 for a shoulder replacement. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this regard, Diagnostic Codes 7801 to 7805 (2007) direct the Board to consider whether a higher rating might be warranted under the diagnostic criteria applicable to rating scars, including those not to the head, face, or neck (Diagnostic Code 7801) or scars (Diagnostic Codes 7802 to 7805). However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's left shoulder scar. The Board's review of the record reveals that the Veteran's scar is not of a compensable size and that VA examiners have not found it to be unstable, painful, or to cause functional impairment such as limitation of motion.  

The Board also notes that per the December 2007 report of contact, the Veteran's claim was for an increased rating for his service-connected left shoulder disorder. In the April 2008 rating decision and the August 2011 rating decision, the RO also contemplated the Veteran's scars pursuant to his left shoulder surgeries as part of his increased rating claim. In his December 2008 substantive appeal statement, the Veteran clearly indicated that he is not seeking compensation based on his scarring. Given that the Veteran has indicated that he is not seeking compensation for the scars, further discussion of that matter is not necessary.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5010. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1. 

Ankylosis of the scapulohumeral articulation of the minor upper extremity is rated 20 percent when favorable (abduction to 60 degrees, can reach mouth and head); it is rated 30 percent when intermediate (between favorable and unfavorable); and it is rated 40 percent when unfavorable (abduction limited to 25 degrees from side). 38 C.F.R. § 4.71a, Diagnostic Code 5200. 

For the minor arm, a 20 percent rating is assigned for both limitation of arm motion to shoulder level and for limitation of arm motion to midway between the side and shoulder level, and a maximum 30 percent rating is assigned for limitation of arm motion to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5203, the maximum rating for impairment of the clavicle or scapula in the minor arm, whether with dislocation or nonunion with loose movement is 20 percent. 

Under Diagnostic Code 5051, a 100 percent rating is assigned for prosthetic replacement of the shoulder joint for one year following implantation of prosthesis. After one year, the disability is rated on the severity of the residuals with a minimum rating of 20 percent for the minor extremity. With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5200 and 5203. And with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, the rating is 50 percent for the minor extremity. 

The Veteran received a VA examination in March 2008. The Veteran reported weakness, stiffness and not having full movement, as well as, the joint giving way, lack of endurance, locking, and fatigability. He also reported constant, extreme pain that would not go away without medication. At that time, he was  unable to raise his arm over his shoulder and had a very limited range of motion. 

The March 2008 VA examiner noted a left shoulder surgical scar of about one cm by 0.5 cm, with hypopigmentation of less than six square inches and no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.

The March 2008 VA examiner noted that the Veteran was right hand dominant and found the left shoulder to have guarding of movement, but no edema, effusion, weakness, tenderness, redness, heat or subluxation. The examiner also noted range of motion to include 110 degrees of flexion with pain at 90 degrees, 80 degrees of abduction with pain at 70 degrees, 45 degrees of external rotation with pain at 35 degrees, and 70 degrees of in rotation with pain at 50 degrees. After repetitive use, the examiner found additional limitation due to pain, with pain being the major functional impact. The examiner also found that joint function on the left was not additionally limited by fatigue, weakness, lack of endurance or incoordination upon repetitive use. 

The March 2008 VA examiner found the Veteran to have arthritis, left shoulder, postoperative. The VA examiner further noted subjective pain, stiffness, weakness, and giving way. Objectively, the examiner reported a decreased range of motion, pain on range of motion and repetitive motion. The examiner noted an in-service surgery in January 2004, with an additional diagnosis of scar due to left shoulder surgery. The examiner found the condition to limit prolonged typing and reaching for objects, as well as to limit physical activity.

Following service, the Veteran received treatment from various military facilities, including the 79th medical group. Prior to July 2, 2009, those medical records generally documented that the Veteran had arthritis in the shoulder and a significant loss of full range of motion. In a May 6, 2008 record, a medical provider found active forward flexion of 70 degrees, abduction of 70 degrees and external rotation -15 degrees. The examiner also found passive ranges of motion with forward flexion of 85, abduction of 80 degrees, and external rotation of -15 degrees. The examiner found marked crepitus and pain with range of motion and circumduction. The examiner further noted that the shoulder was tender on palpation and that motion elicited pain. The examiner found the Veteran to have severe osteoarthritis and recommended a total shoulder arthroplasty once the Veteran reached his pain limit. 

On July 2, 2009, the Veteran underwent surgery for his left shoulder osteoarthritis. Dr. D.W.L. noted operative findings of end-stage osteoarthritis of the left glenohumeral joint and also noted that range of motion was severely limited, with 0 degrees of external rotation and forward elevation only to 90 degrees. 

As previously noted, in the August 2011 rating decision, the RO granted a 100 percent disability rating from the date of the surgery to August 30, 2010. As a 100 percent disability rating is the maximum rating possible, a discussion of the medical evidence for that time period is not necessary. The Board does note, however, that the Veteran received continuing medical treatment for his shoulder during that time period.

On June 28, 2010, the Veteran underwent an appointment with the 779th medical group. The examiner noted a past history that included chronic shoulder joint stiffness and pain. The examiner noted that the Veteran was pain free for the left shoulder and commented that the medication reconciliation was done. The examiner also noted that the Veteran was seen for his one year anniversary following his left shoulder replacement and that he reported that his left shoulder was doing great. The Veteran noted that he continued to have some mild limitations in range of motion, but that his shoulder felt better than his other joints. 

The June 2010 medical provider noted forward elevation of 145 degrees and external rotation of 10 degrees and internal rotation to the low back. The examiner also noted 5/5 strength of the rotator cuff groups and a well healed incision. The examiner found the Veteran to be doing very well concerning his left shoulder and that he would be allowed to do activities as tolerated. The examiner released the Veteran without limitations. 

The Veteran received another VA examination in April 2011. The Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance, tenderness and pain. The Veteran denied swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation. During flare-ups, he reported a pain severity of 10 out of 10, with flare-ups precipitated by physical activity and alleviated by rest and medication. During those times, he also was unable to raise the left arm above the shoulder and had significant loss of mobility. The Veteran further reported that in the past 12 months, his condition has not resulted in any incapacitation and that since his July 2, 2009 left shoulder replacement, his replacement joint has painful motion, weakness and limited weight bearing. The Veteran further indicated that since the December 2008 appeal of his VA decision, he could no longer tolerate the pain or lack of utility. He claimed to have functional impairment that included an inability to perform normal functions without pain and shoulder resistance, as well as difficulty carrying weights over 15 pounds, an inability to perform overhead activities and decreased mobility of the shoulder.

The April 2011 VA examiner also noted that the Veteran was right hand dominant and found the left shoulder to show tenderness, without any of the following: edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation. The examiner also found no ankylosis. 

The April 2011 examiner also noted range of motion to include 100 degrees of flexion with pain at 80 degrees, 110 degrees of abduction with pain at 100 degrees, 80 degrees of external rotation with pain at 60 degrees, and 80 degrees of in rotation with pain at 80 degrees. The examiner also noted that repetitive range of motion was possible, with the only decrease found for external rotation to 60 degrees. The examiner further noted additional limitation to 20 degrees of flexion and 20 degrees of external rotation. 

The April 2011 VA examiner found the left joint function to be additionally limited after repetitive use, including with pain and fatigue, with fatigue being the major functional impairment. The examiner found the function after repetitive use to not be additionally limited by weakness, lack of endurance or incoordination. 

The April 2011 VA examiner noted that the Veteran previously had a diagnosis of arthritis, left shoulder, postoperative with residual scar and that his current diagnosis was changed to arthritis, left shoulder, status post surgeries in 2004 and 2009, which was a result of a progression of the previous diagnosis. The examiner noted that the Veteran had arthroscopic surgery in 2004 and another shoulder surgery in 2009. The examiner noted that the condition affected the Veteran's ability to lift over 10 to 15 pounds, difficulty with overhead activities and decreased shoulder mobility.

Prior to the July 2, 2009 surgery, the Veteran also submitted numerous lay statements attesting to the great deal of pain his left shoulder disability caused him. In his December 2008 substantive appeal statement, he reported symptoms including loss of sleep and an inability to perform simple side or over the head activities. He also reported that he was in a great deal of pain and had to rely on high doses of Naproxen and Tylenol Extra Strength for arthritis. He further noted that after strenuous activity, the pain in the arm/shoulder was so great that no medication helped. He reported that his main concern was loss of (functional) utility and virtually constant pain that required substantial medications to keep in check. The Veteran has not submitted any statements as to the level and extent of his pain or functional loss following his July 2, 2009 shoulder arthroplasty.

Prior to July 2, 2009

In an April 2008 rating decision, the RO granted a 20 percent disability rating for the service-connected left shoulder disability, under Diagnostic Code 5201. Diagnostic Code 5201 contemplates rating based on limitation of motion of the arm.

The Board has carefully reviewed the relevant evidence of record for the appeal period prior to July 2, 2009. The March 2008 VA examiner noted range of motion to include 110 degrees of flexion with pain at 90 degrees and 80 degrees of abduction with pain at 70 degrees. After repetitive use, the examiner found additional limitation due to pain, with pain being the major functional impact. The examiner also found joint function on the left to not be additionally limited by fatigue, weakness, lack of endurance or incoordination upon repetitive use. 

In a May 6, 2008 record, a medical provider found active forward flexion of 70 degrees and abduction of 70 degrees. The examiner also found passive ranges of motion with forward flexion of 85 and abduction of 80 degrees. 

The range of motion findings detailed above do not show limitation so severe as to meet the criteria for a disability rating in excess of 20 percent under Diagnostic Code 5201. As the Veteran's left shoulder is his minor shoulder, he would only warrant a higher rating under that Diagnostic Code if his arm was limited to 25 degrees from his side. No objectively measured range of motion for either flexion or abduction shows a limitation of motion to 25 degrees, for a disability rating in excess of 20 percent. 

Although the Veteran has reported pain associated with his range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, 4 (August 23, 2011). 

The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). Given the ranges of motion found by the examiner, the Board finds that that the Veteran does not have ankylosis. As such, given the ranges of motion demonstrated by the Veteran for the left shoulder, a rating for ankylosis is not warranted under Diagnostic Code 5200. 

A rating in excess of 20 percent is also not warranted under Diagnostic Code 5203 for clavicle impairment because there is no evidence after the in-service surgery of malunion, nonunion, or dislocation of the shoulder joint, besides which, 20 percent disability rating is the maximum rating possible under that code. Similarly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5202, as there is no evidence of an impairment of the humerus such as a fibrous union, nonunion (false flail joint) or loss of head (flail shoulder).

Based on the foregoing, a disability rating in excess of 20 percent at any point during the periods prior to July 2, 2009 is not warranted. 

From September 1, 2010 

The Veteran underwent a left shoulder replacement on July 2, 2009. In an August 2011 rating decision, the RO granted a 100 percent disability rating for the left shoulder disability, from the date of his surgery until the end of August 2010. The RO returned the Veteran to a 20 percent disability rating from September 1, 2010, and rated him under Diagnostic Code 5051 for a shoulder replacement (prosthesis). 

Under Diagnostic Code 5051, a 50 percent rating is warranted for the minor extremity disability following shoulder replacement (and the one-year 100 percent rating) when there exist chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  When there is intermediate degrees of residual weakness, pain or limitation of motion, the directions in Code 5051 are to rate by analogy to Diagnostic Codes 5200 and 5203. The minimum rating possible under Diagnostic Code 5051 for a minor extremity is a 20 percent disability rating.   

The Board has considered whether a rating in excess of 20 percent is warranted under the use of any applicable Diagnostic Codes including Codes 5051, 5200, 5201, and 5203.

As previously noted, the various examination findings of range of motion demonstrated that the Veteran does not have ankylosis. Indeed, the April 2011 VA examiner specifically found no ankylosis.  As such, a rating for ankylosis, under Diagnostic Code 5200 (for rating ankylosis) is not warranted. 

Under Diagnostic Code 5201, the Veteran's minor shoulder would only warrant a higher rating (in excess of 20 percent) if his arm was limited to 25 degrees of motion from his side. The April 2011 examiner noted that the Veteran's range of motion included 100 degrees of flexion with pain at 80 degrees and 110 degrees of abduction with pain at 100 degrees. The examiner also noted that repetitive range of motion was possible and that there was an additional limitation of 20 degrees of flexion and 20 degrees of external rotation. Even considering the additional limitation found by the VA examiner, the Veteran's range of motion for flexion and abduction would still be over 25 degrees from his side. No objectively measured range of motion for either flexion or abduction shows a limitation anywhere close to the severity of the 25 degree maximum required to meet the criteria for a rating in excess of 20 percent under Diagnostic Code 5201.  Accordingly, a claim for increase under that code must be denied.
 
Under Diagnostic Code 5051, the criteria for a 50 percent disability rating are chronic residuals consisting of severe, painful motion or weakness in the minor extremity.  While the Veteran has described pain and painful motion , the pain is stable and worse with reaching overhead or with heavy lifting. Per the April 2011 VA examination, flexion is to 100 degrees with pain at 80 degrees and abduction is to 110 degrees with pain at 110 degrees, with only an additional 20 degrees limitation of flexion. The examiner also noted that after repetitive use, pain, fatigue, with fatigue being the major functional impact. The examiner further noted no weakness, lack of endurance or incoordination after repetitive use. The findings do not more nearly approximate chronic, severe painful motion or weakness in the minor extremity, and the criteria for a 50 percent rating under Diagnostic Code 5051 have not been met. 

Indeed, the Board notes that although the Veteran provided an in depth statement as to the level of his pain prior to his July 2, 2009 surgery, following the surgery, the record does not document chronic, severe pain. During his June 28, 2010 evaluation with the 779th medical group, the Veteran reported being pain free on the left shoulder and that it was doing great. The Veteran also noted that he had continuing mild limitations in range of motion, but that his shoulder felt better than his other joints. The examiner also noted 5/5 strength of the rotator cuff groups. The examiner found the Veteran to be doing very well concerning his left shoulder and that he would be allowed to do activities as tolerated. The examiner released the Veteran without limitations. 

The Board notes that when there is intermediate degrees of residual weakness, pain or limitation of motion, the directions in Code 5051 are to rate by analogy to Diagnostic Codes 5200 and 5203.  As noted above, however, Diagnostic Code 5200 is inapplicable here because there is  no ankylosis.  Additionally, a higher rating than the current 20 percent rating afforded is not possible under Diagnostic Code 5203, as 20 percent is the maximum rating afforded under Diagnostic Code 5203.

For these reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent for left shoulder disability (postoperative for a total shoulder arthroplasty).  A higher rating is not warranted under any applicable Diagnostic Code, and the claim for increase is denied.

The Veteran has also put forth credible complaints of pain on use of the joint, during both time periods. With regard to such complaints, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206. Taking all of the evidence of record into consideration, the Board finds that the Veteran's left shoulder disability is likely manifested by some functional limitation due to pain on motion. However, the Veteran's disability ratings, based on range of motion findings or considering motion, were provided due to his reported shoulder pain and such rating contemplated complaints of pain. There is no showing of any additional functional impairment warranting a higher rating for the complaints of pain. Furthermore, the VA examiners did not find additional functional problems, beyond those contemplated by the rating criteria. Therefore, the preponderance of the evidence is against a disability rating in excess of 20 percent for the left shoulder disability, prior to July 2, 2009, or in excess of 20 percent from September 1, 2010. 

With respect to the Veteran's lay statements of record, such have been considered. He is competent to report on lay-observable symptoms, such as pain and difficulty with overhead movement. Layno v. Brown, 6 Vet. App. 465 (1994). When viewed with the record as whole, however, such statements are found less probative than the repeated objective findings indicating that range of motion was far greater than limited to 25 degrees. Similarly, his complaints of pain have been considered, but they do not serve as basis for an increased rating in the absence of other evidence showing additional functional impairment due to such pain.

Finally, the left shoulder disability does not warrant referral for extra-schedular consideration, at any point during the rating periods on appeal. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If it is not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability if his condition were more severe; however the Veteran simply does not meet those criteria. Accordingly, referral for extraschedular consideration is not warranted here.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claims for a disability rating for the left shoulder disability in excess of 20 percent for the period prior to July 2, 2009 and in excess of 20 percent for the period from September 1, 2010, are denied. 

  
ORDER

Prior to July 2, 2009, an evaluation in excess of 20 percent for a left shoulder disability is denied. 

From September 1, 2010, an evaluation in excess of 20 percent for a left shoulder disability (postoperative a total shoulder arthroplasty) is denied. 


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


